Me. Chief Justice QuiñoNes
delivered the opinion of the court.
The only purpose of cautionary notices made by registrars of property when they refuse the record or entry of any document, on account of incurable defects therein, in accordance with the Act passed by the Legislative Assembly of this Island on May 1, 1902, on “Appeals from decisions, of registrars of property,” is to secure the rights of the persons interested in the record of entry of the document for the period of 120 days that it continues in effect, in order' that if they are able to present a new deed within said period, or correct any obstacle which prevented the record of the previous one, they may record their rights, the effects, of the record retroacting to the date of the cautionary notice.
As the Act of the Legislative Assembly referred to does, not give any other effects to the cautionary notices in question, article 71 of the Mortgage Law in force must be applicable-to them, as it is general for all notices of that character.. According thereto ‘ ‘ real property or property- rights entered may be ,conveyed or encumbered; but without prejudice to> the right of the person in whose favor the notice was entered.” Consequently, applying this doctrine to this case, there can be no objection to the record of the deed of Frank Antonsanti, without prejudice to the rights of Clemente Fernandez in whose favor the first notice was entered.
In view of the provisions of the law cited, the decision of the Registrar of Property of San Juan placed at the end of the deed involved in this appeal is reversed, and it is held that the previous cautionary notice entered in favor of Cle-mente Fernandez is not an obstacle to the record of said deed as the record does not prejudice his rights; and it is ordered' that the document presented be returned to the Registrar of Property of San Juan with a copy of this decision, for his. information and other proper purposes.
*174Justices Hernandez, Figueras and MacLeary concurred.
Mr. Justice Wolf did not take part in the decision of this case.